Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 05/06/2019.
Claims 1-14 are examined in this office action.

Drawings
The drawings, specifically Figure 1, is objected to because they have inadequate reproduction quality.  As required by 37 CFR 1.84(l), all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claim 1, the claim recites the limitation "essentially determining the load capacity" in lines 4-5 (emphasis added), which renders the claim indefinite. The term “essentially determining" is not defined by the claim, the specification does not 
Regarding claim 1, the claim recites the limitation "load capacity of the bag which core is provided" in line 5 (emphasis added), which renders the claim indefinite. It is unclear as to what the phrase "which core is provided" is ultimately referring to or conveying. It appears to be a grammatical or translational error. Appropriate correction is required. For the purposes of examination, this turn of phrase is deemed to be a place holder phrase that is an idiomatic issue as a result of a literal translation.
	Regarding claim 1, the phrase "both plastic layers, consists of polyethylene" (emphasis added) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purposes of examination, this limitation is being treated as a preferred example, but not a positively recited element of the claim.
Regarding claim 10, the claim recites the limitation "essentially determining the stability of the bag" in lines 1-2 (emphasis added), which renders the claim indefinite. The term “essentially determining" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the claim recitation if the Kraft paper core does or doesn’t determine the stability of the bag. For purposes of examination, as best understood, the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-3, 8, and 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharp et al. (US 20090324143 A1) in view of Watkins et al. (US 5079083 A).
Regarding claim 1, Sharp discloses a bag wall (31. Fig. 5B) designed for producing a bag (15, Fig. 1) open on a top side (23, Fig. 3) by means of at least a connection seam (71) and for closing said bag (15, @25) by means of at least one further connecting seam (71, Fig. 2) after being filled with bulk material (17, Fig. 3), 

Sharp fails to disclose the paper layer being a Kraft paper layer is provided with fine openings in two-dimensional regions covering at least half of the surface of said core and is directly coated on both sides with a plastic layer each wherein both plastic layers consist of plastic material being miscible in liquid states and wherein the plastic layers are connected to each other by material fit through said openings during the coating.
However, Watkins teaches that it is old and well known to have a bag wall with a composite layer having a Kraft paper layer (14, Col 6 lines 25-27) provided with fine openings (voids in fibers, 14a) in two-dimensional regions covering at least half of the surface of said core (Fig. 2) and is directly coated on both sides with a plastic layer (22, Col 7 lines 13-20) each wherein both plastic layers (22) consist of plastic material being miscible in liquid states (Col 6 lines 27-29) and wherein the plastic layers are connected to each other by material fit through said openings during the coating (Col 6 lines 17-55).
Given the teachings of Watkins, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sharp to include the bag wall as taught by Watkins for producing a bag.  Doing so makes provision for a smooth exterior surface (Col 6 lines 34-40).
Sharp in view of Watkins further teaches:
Regarding claim 2, wherein the openings (voids in fibers, 14a) are distributed over the 15whole surface of the Kraft paper core (Fig. 2 of Watkins).
Regarding claim 3, wherein the openings (voids in fibers, 14a) are distributed uniformly over the surface of the Kraft paper core (Fig. 2 of Watkins).
Regarding claim 8, wherein at least one plastic layer, preferably both plastic layers, consists of polyethylene ([0071] and [0103] of Sharp).
Regarding claim 11, A bag tube (Fig. 1 of Watkins OR Fig. 2 of Sharp) formed from a bag wall according to claim 1 by means of at least one longitudinal seam (75, Fig. 12) connecting together longitudinal end portions of the flat 15bag wall so as to form the tube (Fig. 2 or 12 of Sharp).
Regarding claim 12, wherein the longitudinal seam is a weld seam [0110].
Regarding claim 13, A use of a bag wall according to claim 1 (see claim 1 rejection above), wherein a web of the bag wall is formed by means of a longitudinal seam or a folding [0110], a bag open at a top (23) is formed from the web by means of at least one seam (75) and a bag section is separated by a cutting line [0154], the bag open at the top is then filled with bulk material (G, Fig. 23) and closed after filling by means of at least one further seam (213) [0159].
Regarding claim 14, wherein at least one seam (75 of sharp) is a weld seam [0110] and positioned in a region having openings (14, voids of Watkins).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins et al. (US 5079083 A).
Regarding claim 10, A method for producing a bag wall (14, Figs. 1-2) wherein a Kraft paper core (14, Col 6 lines 25-27) essentially determining the stability of the bag wall (14) is provided on its whole surface with numerous openings (voids in fibers, 14a) and that the Kraft paper layer (14) is coated on both sides with a 10plastic layer (22, Col 7 lines 13-20) each in liquid states of the plastics so that the plastic layers are connected with each other through the openings by material fit (Col 6 lines 17-55).

Allowable Subject Matter
Claims 4-7, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3686060 A, GURTLER teaches a MULTI-LAYER WRAPPING SHEET COMPRISING A PLASTIC FILM AND A KRAFT PAPER LAYER.
US 4691858 A, Peer teaches A bag wall (21) with a paper layer and two plastic players (Fig.6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731